DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending in the current application.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, and 7 are objected to because of the following informalities:  claim 1 recites “grill structure” and claims 6 and 7 recite “grille structure.”  For the purposes of   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. 
The Markush grouping of “a material selected from a group consisting of a glass and a film” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: “a film” is a general shape/structure, but is not a material.  Films are made of a material, for example, a glass film, a thermoplastic film, a ceramic film, or a metal film.  For the purposes of examination claim 5 is interpreted as instead reciting “a glass material
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2014/0063386 A1) in view of Gudsoe (WO 2018/166570 A1).
Regarding Claim 1, Yang teaches a peep-proof (anti-peeping) display apparatus (device) for use with a display device to provide privacy protection of displayed content (Yang, [0001]-[0005]).  Yang teaches the anti-peeping device comprises a first conductive layer 101+10 and a second conductive layer 103+40+50+60, where the second conductive layer 103+40+50+60 comprises a plurality of grooves (hollow portions) between a plurality of division portions 40 (Yang, [0017]-[0023], Figs 1A-1B).  Yang discloses that the plurality of grooves (hollow portions) between the plurality of division portions 40 yields a grill structure (Yang, [0017]-[0023], Fig 1B).  Yang further teaches that liquid crystals 33 are rotated over the division portions 40 with an applied voltage to increase grayscale and thereby reduce transmittance of light, whereas liquid crystals 33 in the hollow portions are not aligned in the same manner when a voltage is applied and thereby transmittance of light is higher (Yang, [0023], [0025]-[0034], Figs 1A, 3, 6A, 6B).  Yang teaches a light modulator layer 30 comprising liquid crystals (displaying medium 33) disposed between the first 101+10 and second 103+40+50+60 conductive layers (Yang, [0017]-[0023], Figs 1A-1B).  Yang further teaches a drive unit electrically connected to the first 101+10 and second 103+40+50+60 conductive layers that is switchable to ON or OFF by applying a voltage and removing voltage to change grayscale and light transmittance (Yang, [0017], [0025]-[0034], Figs 1B-6B).

    PNG
    media_image1.png
    498
    954
    media_image1.png
    Greyscale

Yang – Figure 1A (annotated)

    PNG
    media_image2.png
    505
    964
    media_image2.png
    Greyscale

Yang – Figure 3 (annotated)

    PNG
    media_image3.png
    931
    411
    media_image3.png
    Greyscale

Yang – Figure 1B
Yang remains silent regarding a hanging type anti-peeping device that is externally and removably hung.
Gudsoe, however, teaches an external privacy screen filter for mounting on screens of computers and display devices (Gudsoe, Pg 1).  Gudsoe teaches the privacy screen filter can be effectively hook mounted (hung) without the application of adhesives and is easy to dismount (remove) (Gudsoe, Pgs 2-5).
Since Yang and Gudsoe both disclose displays comprising anti-peeping/privacy devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Gudsoe’s hook mounting mechanism to Yang’s anti-peeping device to yield a device that can be mounted without adhesives, is easy to dismount, prevents unintended viewership of content, can be stored easily, 
Regarding Claim 2, modified Yang further teaches the plurality of grooves (hollow portions) pass longitudinally through the conductive layer 103+40+50+60, and are arranged along a transverse orientation at intervals to form a stripe shaped arrangement (Yang, [0017]-[0023], [0026], Fig 1B).

    PNG
    media_image4.png
    931
    411
    media_image4.png
    Greyscale

Yang – Figure 1B (annotated)
Regarding Claim 3, modified Yang further teaches the plurality of grooves (hollow portions) pass transversely through the conductive layer 103+40+50+60, and are 

    PNG
    media_image5.png
    931
    411
    media_image5.png
    Greyscale

Yang – Figure 1B (annotated)
Regarding Claim 4, modified Yang further teaches the plurality of grooves (hollow portions) are disposed in a grid/array arrangement through the second conductive layer 103+40+50+60, and transversely and longitudinally pass through the second conductive layer 103+40+50+60 (Yang, [0017]-[0023], [0026], Fig 1B).
Regarding Claim 5, modified Yang further teaches the conductive layers (101+10 and 103+40+50+60) comprise glass film substrates (Yang, [0018]-[0021]).
Regarding Claim 6, modified Yang further teaches the first conductive layer 101+10 is a plate shape without hollow portions and the second conductive layer 103+40+50+60 comprises a plurality of grooves (hollow portions) between a plurality of division portions 40 (Yang, [0017]-[0023], Figs 1A-1B).  Modified Yang discloses that the plurality of grooves (hollow portions) between the plurality of division portions 40 yields a grill structure (Yang, [0017]-[0023], Fig 1B).  
Regarding Claim 7, modified Yang further teaches the first conductive layer 101+10 (see 10 below) and the second conductive layer 103+40+50+60 (see 40+60 below) are arranged and operated collectively as shown in Figure 1B to form a conductive structure having a grill-shaped structure (Yang, [0017]-[0023], Figs 1B).

    PNG
    media_image6.png
    938
    407
    media_image6.png
    Greyscale


Regarding Claim 8, modified Yang further teaches the second conductive layer 103+40+50+60 comprises a plurality of grooves (hollow portions) between a plurality of division portions 40 (Yang, [0017]-[0023], Figs 1A-1B).  Yang discloses that the plurality of grooves (hollow portions) between the plurality of division portions 40 are spaced at equal intervals to yield a grill structure (Yang, [0017]-[0023], Fig 1B).
Regarding Claim 9, modified Yang further teaches the light modulator layer 30 comprises liquid crystals (displaying medium 33) disposed between the first 101+10 and second 103+40+50+60 conductive layers (Yang, [0017]-[0023], Figs 1A-1B).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Chen et al. (WO 2019007042 A1; US 2021/0255491 A1 is English language equivalent) teaches a peep-proof device for a display device.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782